Citation Nr: 9919944	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-32 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, described as radiculopathy lumbosacral plexes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had active service from January 1952 to January 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

Entitlement to service connection for a back disorder was 
denied by the RO in December 1956. That RO decision was on 
the merits.  Thereafter, by rating action of February 1958, 
it was held that new and material evidence had not been 
submitted to reopen the claim.  The appellant was notified 
and did not timely disagree.  This represents the last final 
decision on that issue. 38 U.S.C.A. § 7105; Evans v. Brown, 9 
Vet. App. 273, 285 (1996).



FINDINGS OF FACT

1. Service connection for a back disorder was denied by the 
RO in a decision rendered in December 1956.  A rating 
decision of February 1958 held that new and material 
evidence had not been submitted.  The appellant was 
notified of that decision in March 1958, and there was no 
appeal within one year of that notification.  

2. Evidence received subsequent to the last final denial is 
cumulative or redundant, and is not, by itself or in 
connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

The RO's February 1958 decision, wherein service connection 
for a back disorder was denied, is final; new and material 
evidence not having been submitted, the claim for service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp 1999); 38 C.F.R. § 3.156; 
Hodge v. West, 155 F. 3d 1356 (Fed Cir. 1998); Vargas-
Gonzales v. West, No. 96-536 (U.S. Vet. App. Apr. 12, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board decisions are final with the exception that a claim may 
be reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1998); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, No. 96-536 (U.S. Vet. 
App. Apr. 12, 1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was denied for a back 
disorder in a December 1956 rating decision.  The RO found no 
evidence of any back injury or chronic back disorder in 
service.  In February 1958, the RO denied the appellant's 
attempt to reopen his claim.  He was notified of the denial 
of benefits; but, failed to initiate a timely appeal.  
Consequently, that determination is final.  38 U.S.C.A. 
§ 7105.  This is the last final denial on any basis.

In making that decision, the RO considered the appellant's 
service medical records including the enlistment and 
separation examinations as well as all other evidence of 
record at that time.  The records noted in-service complaints 
of back pain from May 13 through 21, 1953.  No other 
complaints or treatment were noted in service.  The 
separation examination was negative for any complaints or 
diagnosis of a back problem.

In March 1997, appellant attempted to reopen his claim for a 
back disorder. A rating decision in June 1997 found that no 
new and material evidence to reopen the claim had been 
submitted.

The appellant offered testimony at a hearing before a Hearing 
Officer in January 1998.  He testified that he slipped and 
fell on to his tailbone and injured his back while washing 
trucks in 1952-1953.  He indicated that he did not seek 
treatment until a week later and that his back disorder 
caused numbness in his legs so that he could only walk short 
distances, and could not stand more than 1/2 hour to 45 minutes 
without pain.  He stated that his sciatic nerve on the right 
side bothered him and that he had arthritis which he alleged 
was caused by his back disorder.  He noted that he was 
treated with hot baths during service and that after service 
he was treated by a chiropractor from 1954 to 1955.  However, 
he could not recall the chiropractor's name, or the town his 
office was in.  He indicated that one leg was an inch shorter 
than the other and that he was given built-up shoes.  In 
1956, he reported that he underwent  surgery to correct the 
leg discrepancy at Massillon Hospital, in Ohio pursuant to 
his family physician's recommendation.  However the physician 
had passed away and the appellant thought the records would 
be unavailable.  He noted that after service discharge, he 
was a truck driver but was not required to take a physical 
examination for employment.  After the 1956 surgery, he 
became a car salesman.  He never applied for life insurance, 
and did not have any physical examinations.  He stated that 
he was being treated at the VA for arthritis, and his legs, 
but that the doctors would not discuss his back with him.  He 
noted that he was close to obtaining a 1956 hospital report 
of back surgery.  Other than the anticipated hospital report, 
he had no other new evidence to present.

The evidence received subsequent to February 1958, in 
addition to the hearing testimony, consists primarily of 
copies of VA medical records from 1997 noting complaints of 
several disorders including back pain as well as the 
Massillon Hospital surgery report dated in June 1957 for back 
surgery.  These do not contain a competent expert opinion 
relating any current back pathology, if present, with any in-
service treatment, or complaint.  In this regard, the Board 
notes that the appellant is not qualified to make that 
medical connection.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While this evidence is "new" in the sense that it 
had not previously been associated with the veteran's claims 
folder, it is not material to the issue at hand in this case, 
specifically, the incurrence of a chronic back disorder 
during service.  The appellant's testimony essentially 
reiterates contentions which were considered in the previous 
denial and the additional medical evidence provides no basis 
to relate the presence of any current back pathology to 
service or any incident therein.  

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current back pathology 
and the appellant's period of active duty, the appellant's 
claim for entitlement to service connection for a back 
disorder is not reopened.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back 
disorder, and the benefits sought with regard to that claim 
remain denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

